Cropsey, J.
In a judgment of divorce obtained by the plaintiff the defendant was required to provide for *279the children of the marriage. Later the plaintiff remarried, and these children were legally adopted by her new husband. Now the defendant moves to •strike from the judgment the direction requiring him to support the children. His contention is that their adoption by their stepfather relieved him from all parental duties and responsibility. That is the. provision of the statute. Horn. Rel. Law, § 114. The children could be legally adopted after the divorce without the consent of the defendant. Id. § 111. The whole statute shows that after an adoption the natural parent is no longer deemed to be the parent of the person adopted for any purpose, except that the adopted person may inherit from him. Id. § 114; Matter of MacRae, 189 N. Y. 142, 147, 148; Carpenter v. Buffalo General Electric Co., 213 id. 101.
As the defendant has been relieved by the adoption from all his parental duties and responsibilities, he cannot longer be required to support the children.
Motion granted.